 1   DAVID E. MASTAGNI (SBN 204244)
     davidm@mastagni.com
 2   ISAAC S. STEVENS (SBN 251245)
     istevens@mastagni.com
 3   IAN B. SANGSTER (SBN 287963)
     isangster@mastagni.com
 4   MASTAGNI HOLSTEDT
     A Professional Corporation
 5   1912 I Street
     Sacramento, California 95811-3151
     Telephone: (916) 446-4692
 6   Facsimile: (916) 447-4614
 7   Attorneys for Plaintiffs
     ABDULLAH WAZWAZ, et al.
 8
     DENNIS J. HERRERA (SBN 139669)
 9   City Attorney
     KATHERINE HOBIN PORTER (SBN 173180)
10   Chief Labor Attorney
     JONATHAN C. ROLNICK (SBN 151814)
11   BORIS REZNIKOV (SBN 261776)
     Deputy City Attorneys
12   Fox Plaza
     1390 Market Street, Floor Five
13   San Francisco, California 94102-5408
     Telephone: (415) 554-4296
14   Facsimile: (415) 554-4248
     Email: boris.reznikov@sfcityatty.org
15
     Attorneys for Defendant
16

17
                               IN THE UNITED STATES DISTRICT COURT
18
                                 NORTHERN DISTRICT OF CALIFORNIA
19

20                                                         Case No. 4:18-cv-05580-HSG
     ABDULLAH WAZWAZ, JASON MOORE,     )
21   KENNETH YEUNG, and BRIAN KAM, on  )
                                       )
     behalf of themselves and all similarly situated       Complaint Filed: September 12, 2018
22   individuals,                      )
                                       )                   JOINT STIPULATION AND ORDER
                  Plaintiffs,          )                   RE: CONDITIONAL CERTIFICATION
23                                                         OF COLLECTIVE ACTION AND
                                       )
           vs.                         )                   APPROVAL OF NOTICE TO
24                                                         POTENTIAL COLLECTIVE ACTION
                                       )
     CITY AND COUNTY OF SAN FRANCISCO, )                   MEMBERS
25
                                       )
26                Defendant.           )
                                       )
27

28

     JOINT STIPULATION RE: CONDITIONAL CERTIFICATION                 Wazwaz, et. al. v. City and County of San Francisco
                                                       1                                  Case No. 4:18-cv-05580-HSG
 1           Plaintiffs ABDULLAH WAZWAZ, et al. (collectively “Plaintiffs”) and Defendant CITY

 2   AND COUNTY OF SAN FRANCISCO (“Defendant”), by and through their respective counsel,

 3   hereby stipulate as follows:

 4           WHEREAS, this putative collective action was filed on September 12, 2018, asserting

 5   Defendant violated the provisions of the Fair Labor Standards Act (“FLSA”) by failing to

 6   include all statutorily required forms of compensation in the “regular rate,” thereby resulting in

 7   the systematic underpayment of overtime compensation and cash out of compensatory time off

 8   (“CTO”) (Dkt. No. 1);

 9           WHEREAS, on November 9, 2018, Defendant filed an Answer denying Plaintiffs’

10   material allegations and asserting various affirmative defenses (Dkt. No. 24);

11           WHEREAS, to ensure complete resolution of Plaintiffs’ claims and Defendant’s liability,

12   if any, in this action, the parties seek an order conditionally certifying this action as an FLSA

13   collective action pursuant to 29 U.S.C. §§ 201, et seq., and providing notification of the action to

14   all individuals with potential claims similar to those asserted in this action;

15           NOW THEREFORE, the parties stipulate as follows:

16           1. This action satisfies the requirements for conditional certification as a collective

17               action under the FLSA, consisting of current and/or former non-exempt employees of

18               Defendant who are and/or were members of the San Francisco Sheriff’s Department

19               in the job classifications Deputy Sheriff (8302, 8304, 8504), Senior Deputy Sheriff

20               (8306, 8506), Sheriff’s Sergeant (8308, 8508), or Sheriff’s Lieutenant (8310, 8510)

21               who worked statutory overtime under the FLSA and who either (1) received

22               “Professional Achievement/POST Premium” pay at any time since September 12,

23               2015; or (2) received any pay premium, differential, or other remuneration over and

24               above their base salary, elected to receive CTO in lieu of overtime compensation, and

25               who used CTO to take paid leave and/or cashed out CTO at any time since September

26               12, 2015.

27           2. In the interest of efficiency and preventing the duplication of resources, the parties

28               agree to use the same third-party administrator as the De Bernardi action.

     JOINT STIPULATION RE: CONDITIONAL CERTIFICATION                   Wazwaz, et. al. v. City and County of San Francisco
                                                       2                                    Case No. 4:18-cv-05580-HSG
 1           3. Within thirty (30) days after the Court issues an order approving this Stipulation,

 2               Defendant will produce to the third-party administrator a list (in either Word or Excel

 3               format on a thumb drive or other similar PC-computer compatible drive) of the names

 4               and last known addresses of all persons described in paragraph 1 (the “Mailing List”).

 5               Those names and addresses will be kept confidential by the third-party administrator

 6               and used solely for the purpose of the mailing of notices, and not for any other

 7               purpose.

 8           4. As soon as practicable, but not later than fifteen (15) days after receipt of the Mailing

 9               List, the third-party administrator will mail the Court-approved FLSA Notice attached

10               hereto as “Exhibit A” to all persons described in paragraph 1 (and identified by

11               Defendant in the Mailing List). In the event that FLSA Notice forms are returned as

12               undeliverable to putative class members, the third-party administrator will attempt to

13               obtain current addresses of such putative class members and will re-mail the Court-

14               approved FLSA Notice to any addresses so obtained.

15           5. As soon as practicable, but not later than thirty (30) days before the close of the opt-in

16               period, the third-party administrator will give notice (and supplemental notices, as

17               necessary) to Defendant of the names of putative class members for whom delivery

18               has not been accomplished following the steps outlined in paragraph 4. Within

19               fifteen (15) days of receipt of such names, Defendant will review its records to verify

20               that the address-provided to the third-party administrator are accurate.

21           6. Sixty (60) days after the third-party administrator has mailed the Court-approved

22               FLSA Notice the opt-in period will close.

23           7. Defendant reserves its right to move for decertification of this collective action, in

24               whole or in part, at any time.

25

26

27

28   ///

     JOINT STIPULATION RE: CONDITIONAL CERTIFICATION                  Wazwaz, et. al. v. City and County of San Francisco
                                                       3                                   Case No. 4:18-cv-05580-HSG
 1   Dated: March 7, 2019                    MASTAGNI HOLSTEDT, APC

 2
                                                       By: /s/ Ian B. Sangster
 3                                                     DAVID E. MASTAGNI, ESQ.
 4                                                     ISAAC S. STEVENS, ESQ.
                                                       IAN B. SANGSTER, ESQ.
 5                                                     Attorneys for Plaintiffs

 6
     Dated: March 7, 2019                    DENNIS J. HERRERA
 7                                                City Attorney
                                                  KATHARINE HOBIN PORTER
 8                                                Chief Labor Attorney
                                                  JONATHAN C. ROLNICK
 9                                                BORIS REZNIKOV
                                                  Deputy City Attorneys
10

11                                                     By: /s/ Boris Reznikov
                                                       BORIS REZNIKOV
12
                                                       Attorneys for Defendant
13                                                     CITY AND COUNTY OF SAN FRANCISCO
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATION RE: CONDITIONAL CERTIFICATION                    Wazwaz, et. al. v. City and County of San Francisco
                                                          4                                  Case No. 4:18-cv-05580-HSG
 1                              ATTESTATION OF E-FILED SIGNATURE
 2           I, Ian B. Sangster, am the ECF User whose ID and password are being used to file this

 3   Joint Stipulation and Order to Re-Set Case Management Dates. In compliance with Local Rule

 4   5-1(i)(3), I attest that Boris Reznikov has read and approved this pleading and consents to its

 5   filing in this action.

 6
     Dated: March 7, 2019                    MASTAGNI HOLSTEDT, APC
 7
                                                       By: /s/ Ian B. Sangster
 8                                                     DAVID E. MASTAGNI
 9                                                     ISAAC S. STEVENS
                                                       IAN B. SANGSTER
10                                                     Attorneys for Plaintiffs

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATION RE: CONDITIONAL CERTIFICATION                    Wazwaz, et. al. v. City and County of San Francisco
                                                          5                                  Case No. 4:18-cv-05580-HSG
 1                                                     ORDER
 2           Pursuant to the parties’ Joint Stipulation, and good cause appearing, IT IS HEREBY

 3   ORDERED THAT:

 4           1. The Court conditionally certifies this action as a collective action under the FLSA,

 5               consisting of current and/or former non-exempt employees of Defendant who are

 6               and/or were members of the San Francisco Sheriff’s Department in the job

 7               classifications Deputy Sheriff (8302, 8304, 8504), Senior Deputy Sheriff (8306,

 8               8506), Sheriff’s Sergeant (8308, 8508), or Sheriff’s Lieutenant (8310, 8510) who

 9               worked statutory overtime under the FLSA and who either (1) received “Professional

10               Achievement/POST Premium” pay at any time since September 12, 2015; or (2)

11               received any pay premium, differential, or other remuneration over and above their

12               base salary, elected to receive CTO in lieu of overtime compensation, and who used

13               CTO to take paid leave and/or cashed out CTO at any time since September 12, 2015.

14           2. The Court approves the FLSA Notice form attached hereto as Exhibit A and orders

15               that notice be transmitted as set forth in the parties’ Joint Stipulation.

16
     IT IS SO ORDERED:
17

18
     DATED: March 13, 2019                             ______________________________________
19                                                     HONORABLE HAYWOOD S. GILLIAM, JR.
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

     JOINT STIPULATION RE: CONDITIONAL CERTIFICATION                    Wazwaz, et. al. v. City and County of San Francisco
                                                         6                                   Case No. 4:18-cv-05580-HSG
